Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 16, 2021

                                       No. 04-21-00260-CR

                                        Norberto ADAME,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2019CRB000094D2
                         Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER
        The reporter’s record will be due on July 23, 2021. On July 15, 2021, court reporter
Vicente Mendoza filed a notification of late record, notifying this court that the reporter’s record
will not be filed by July 23, 2012, because: (1) appellant has not provided the reporter a
designation of record, and (2) appellant has failed to pay or make arrangements to pay the
reporter’s fee for preparing the record.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that appellant has requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included. See TEX. R. APP. P. 34.6(b)(1).

        It is further ORDERED that appellant provide written proof to this court within ten (10)
days of the date of this order that either (1) the reporter’s fee has been paid or arrangements have
been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee.

        The reporter’s record must be filed no later than thirty (30) days after the date appellant’s
written proofs are filed with this court. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date the clerk’s record is filed, and
the court will consider only those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court